Title: John Adams to Wilhem & Jan Willink and Nicholas & Jacob van Staphorst, 1 Dec. 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen
            
            

              Grosvenor square

               Decr. 1. 1786.
            
          

          I do myself the honour to inclose a Letter to you from the Board of
            Treasury, which I hope contains an answr. to the Question
            you put to me in your last Letter—
          But if it unfortunately should not resolve that difficulty, you
            must determine it according to your own Judgement, for the best Interest and Honour of
            the United States—I agree with you in opinion—, that it will be best to pay the
            Gratifications in Cash, and upon the whole taking all things into consideration, my
            advice is to do it,—with much esteem &c &c &c
          
            
              J. A—
            
          
        